Citation Nr: 1704723	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus type II with hypertension.  

2.  Entitlement to an initial disability rating for right lower extremity peripheral neuropathy higher than 10 percent prior to May 7, 2013, and higher than 40 percent thereafter.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to May 7, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran appealed a denial of service connection for bilateral foot fungus arising from a January 2008 rating decision.  However, the appeal (along with a hearing request) was withdrawn in September 2009.

The January 2010 rating decision, in pertinent part, granted service connection for right lower extremity peripheral neuropathy with a rating of 10 percent effective September 10, 2009; denied a disability rating higher than 20 percent for service-connected diabetes mellitus type II; and denied entitlement to a TDIU.

In a rating decision dated in May 2013, the RO increased the rating for the Veteran's service-connected right lower extremity peripheral neuropathy to 40 percent effective May 7, 2013.

The Board notes that effective May 7, 2013, the Veteran had a combined evaluation for compensation of 100 percent; thus, resolving the Veteran's appeal for TDIU since that date.  A TDIU based on a single disability has not been expressly contended or reasonably raised by the record.



FINDINGS OF FACT

1.  The Veteran's diabetes results in treatment by oral medication and dietary restrictions, but he has not been required to avoid strenuous occupational and recreational activities or hospitalized due to his diabetes.

2.  The Veteran's right lower extremity diabetic peripheral neuropathy disability has been productive of moderately severe incomplete paralysis, throughout the appeal period.

3.  The Veteran had a single service-connected disability ratable at 50 percent and a combined rating for compensation of 90 percent prior to May 7, 2013; and the combination of his service-connected low back, psychiatric, and neuropathic disabilities rendered him unable to secure and sustain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).  

2.  The criteria for an initial disability rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy have been met, throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a grant of TDIU during the appeal period prior to May 7, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Staged ratings may also be appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's peripheral neuropathy rating has been staged by the RO.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Diabetes Mellitus

In a rating decision dated in October 2002 the RO granted service connection for diabetes mellitus type II with a rating of 20 percent effective March 11, 2002.  In April 2009, the Veteran filed for an increased rating.  His service-connected diabetes mellitus type II disability has been rated under Diagnostic Code 7913 for "diabetes mellitus" throughout the appeal period.

Under Diagnostic Code 7913, the criteria for a 10 percent rating require that diabetes mellitus be manageable by restricted diet only. The criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  A 100 percent rating requires even more, totally disabling symptomatology.

The evidence (including the reports of VA examinations done in September 2009, April 2011, and May 2013) confirms that the Veteran follows a restricted diet and takes medication for control of his diabetes, but his treatment regime has not included regulation of activities at any time during the appeal period.  On the contrary, he has been encouraged to exercise to control his diabetes.  See, e.g., VA treatment record dated April 12, 2011.

The Board accordingly finds that the Veteran's diabetes has not met the criteria for a 40 percent or higher rating under Diagnostic Code 7913 at any time during the appeal period because the criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right Lower Extremity Peripheral Neuropathy

In a rating decision dated in January 2010 the RO granted service connection for right lower extremity peripheral neuropathy associated with diabetes mellitus type II with a rating of 10 percent under Diagnostic Code 8522-8525 effective September 10, 2009; and the Veteran appealed the initially assigned rating.  In a rating decision dated May 21, 2013, the RO increased the rating to 40 percent effective May 7, 2013.  The Veteran, who complains of right lower extremity numbness and falls secondary to right lower extremity numbness, continues to appeal for a higher initial rating.

When an unlisted condition is encountered, it is permissible to rate the condition by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 8522 (which pertains to the musculocutaneous (superficial peroneal) nerve)), provides for a zero percent rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, and a 20 percent rating for severe incomplete paralysis.  Diagnostic Code 8525 (which pertains to the posterior tibial nerve) provides for 10 percent rating for mild and moderate incomplete paralysis, and a 20 percent rating for severe incomplete paralysis.  Complete paralysis warrants a 30 percent rating under both Diagnostic Codes.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 (which pertains to the sciatic nerve) provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

On VA examination in September 2009, the examiner confirmed that the Veteran had peripheral neuropathy in the lower extremities secondary to his diabetes; productive of numbness and tingling in the legs and feet, and sensory dysfunction of the bilateral superficial peroneal and tibial nerves.  

On VA examination in April 2011, the examiner noted that the Veteran had had right lower extremity peripheral neuropathy since June 2009, that caused tingling and numbness on a severity level of 7, abnormal sensation on a severity level of 7, pain on a severity level of 7, anesthesia on a severity level of 7, weakness on a severity level of 8, and paralysis on a severity level of 6.  The examiner reiterated that the right leg will tingle on walking or standing, and will go numb and lose sensation if the Veteran continues to walk; with sensation returning after sitting or lying down.  The examiner added that "when numb the legs are paralyzed and flops around causing him to fall."  The examiner did not identify the peripheral nerve involved.

On VA examination in May 2013, the Veteran complained of right lower extremity pain, numbness and swelling.  Neurological testing found "moderately severe incomplete paralysis" of the right lower extremity.  Diagnosis was diabetic peripheral neuropathy.  The examiner added that the nerve affected was the sciatic nerve.  

The evidence confirms that the Veteran has had right lower extremity peripheral neuropathy secondary to his diabetes mellitus type II throughout the appeal period that has in turn been productive of tingling, pain, anesthesia, weakness, numbness, and exertion-induced paralysis.  Based on the consistency of the Veteran's description of his right lower extremity symptoms throughout the appeal period and VA examination findings, the Board finds that the Veteran's right lower extremity diabetic peripheral neuropathy disability picture more nearly approximates a depiction of moderately severe incomplete paralysis throughout the appeal period.  Evaluation under Diagnostic Code 8522-8525 yields a 20 percent rating; however, Diagnostic Code 8520, as favored by the RO in May 2013, provides for a 40 percent rating for moderate incomplete paralysis.  The Board accordingly finds that the criteria for a rating of 40 percent under Diagnostic Code 8520 have been met since the effective date of service connection.  

Although there is an indication that the Veteran may also have radiculopathy secondary to his service-connected lumbar spine disability, he is not service connected for right lower extremity symptoms associated with his lumbar spine disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability)).  

As for a rating higher than 40 percent, the last VA examination was in May 2013, and there is no lay or medical evidence regarding right lower extremity peripheral neuropathy since then.  Severe impairment is not approximated by the evidence as detailed above.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


TDIU

In a rating decision dated in January 2010, the RO denied entitlement to TDIU, and the Veteran appealed that decision.  The Veteran reports that he has not worked since November 2002, when he says he was forced to retire due to his numerous service-connected disabilities.  See Veteran's April 2009 claim for TDIU and November 2012 Form 9.

In a rating decision dated May 21, 2013, the RO increased the rating for the Veteran's service-connected left and right lower extremity peripheral neuropathy to 40 percent each, effective May7, 2013, which in turn resulted in a combined evaluation for compensation of 100 percent effective May 7, 2013.  

However, the above increase in rating for the Veteran's service-connected right lower extremity peripheral neuropathy disability to 40 percent changed the Veteran's service-connected disability picture prior to May 7, 2013, as follows:


50 percent	PTSD
     40 percent	right lower extremity peripheral neuropathy associated with diabetes mellitus type II
10 percent	left lower extremity peripheral neuropathy associated with lumbar spine degenerative disc disease and intervertebral disc syndrome
30 percent	right wrist post operative median nerve injury residuals at wrist level, with right thumb weakness
20 percent	diabetes mellitus type II
10 percent	lumbar spine degenerative disc disease and intervertebral disc syndrome
10 percent	bilateral chronic angle-closure glaucoma and bilateral nuclear sclerosis status post bilateral peripheral iridotomy, associated with diabetes mellitus type II
 0 percent	erectile dysfunction associated with diabetes mellitus type II
 0 percent	diabetic dermopathy associated with diabetes mellitus type II

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Owing to the above increase in rating for the Veteran's service-connected right lower extremity peripheral neuropathy disability to 40 percent throughout the appeal period, the Veteran has had a combined total rating for compensation, throughout the appeal period prior to May 7, 2013, of 90 percent.  This meets the percentages criteria for a grant of TDIU.

Moreover, the Veteran contends that he has been unable to work due to his service-connected disabilities since 2002, and based on the medical evidence of record the Board is persuaded that the combination of the Veteran's service-connected low back, neurologic, and psychiatric disabilities rendered his unemployable prior to May 7, 2013.  See, e.g., December 2007 letter from VA psychologist, who advised that the Veteran continues to function with a GAF of 42; VA lumbar spine and diabetes mellitus examination reports dated in 2009, which describe the severity of the Veteran's low back, radicular, and neuropathic pain; and VA medical records dated in March 2009, which show narcotic treatment for radicular low back pain.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the criteria for a grant of TDIU during the appeal period prior to May 7, 2013, are met.



ORDER

A disability rating higher than 20 percent for diabetes mellitus type II is denied.

An initial disability rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy; is granted prior to May 7, 2013; subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU during the appeal period prior to May 7, 2013, is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


